



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Cuttell, 2012 ONCA 661

DATE: 20121002

DOCKET: C52091

Winkler C.J.O., Doherty and Goudge JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Douglas Cuttell

Appellant

P. Andras Schreck and Jill Presser, for the appellant

Michal Fairburn, for the respondent

James Stribopoulos and Lindsay Daviau, for the
    intervener, the Canadian Civil Liberties Association

Heard: January 12, 2012

On appeal from the conviction entered by Justice Leslie
    C. Pringle of the Ontario Court of Justice on December 8, 2009.

Doherty J.A.:


I



[1]

This appeal was argued with
R. v. Ward
(C50206).  The trial
    judge, in reasons reported at 2009 ONCJ 471, 201 C.R.R. (2d) 342 found that the
    search of the appellants computer, revealing vast amounts of child
    pornography, contravened s. 8 of the
Canadian Charter of Rights and
    Freedoms
.  However, she admitted the evidence under s. 24(2) of the
Charter
and convicted the appellant.  The appellant appeals from the conviction arguing
    that the trial judge erred in understating both the seriousness of the state
    conduct that breached his s. 8 rights and the negative impact of that breach on
    his privacy rights.

[2]

Crown counsel chose not to challenge the trial judges s. 8 ruling on
    this appeal.  She accepted the breach of s. 8, but argued that the trial
    judges ruling admitting the evidence revealed no error meriting appellate
    intervention.  Crown counsel stressed the deference owed in this court to the
    trial judges s. 24(2) analysis, assuming of course that the analysis reveals
    no legal error.


II



[3]

As in
Ward
, the police obtained a search warrant for the
    appellants home and computer based in part on subscriber information (the
    appellants name and address) provided to the police by Bell Sympatico, the
    appellants Internet service provider.  The police obtained that information,
    again as in
Ward
, without the benefit of a warrant or a production
    order, but rather pursuant to a request made of Bell Sympatico referred to as a
    Law Enforcement Request (LER).

[4]

At trial, the appellant successfully argued that the police had violated
    his s. 8 rights when they obtained his name and address from Bell Sympatico
    without first obtaining judicial authorization.  The appellant further
    contended that the information obtained from Bell Sympatico should be excised
    from the information relied on to obtain the search warrant and that without
    the information provided by Bell Sympatico, the warrant would not have issued. 
    The appellant next submitted that as the warrant would not have issued absent
    the constitutional breach, the search of his computer must be regarded as a
    warrantless search in violation of his s. 8 rights.  He further argued that the
    evidence gathered in the search should be excluded.

[5]

At trial, the Crown submitted that the police did not violate the
    appellants s. 8 rights when they obtained his name and address from Bell
    Sympatico.  The Crown agreed that if the police did breach s. 8 when they
    obtained the information from Bell Sympatico, that the warrant could not stand
    and the search of the appellants home and computer violated s. 8.  The Crown
    argued, however, that the evidence should not be excluded under s. 24(2).


III



[6]

I would dismiss the appeal.  First, in light of my analysis in
Ward
,
    the police did not infringe the appellants rights under s. 8 when they
    obtained his name and address from Bell Sympatico.  The warrant was, therefore,
    properly issued and there was no s. 8 violation.  Second, assuming there was a
    s. 8 violation, I see no legal error in the trial judges s. 24(2) analysis. 
    This court must defer to that analysis.

RELEASED:  WW  OCT 02 2012

Doherty
    J.A.

I
    agree W. Winkler C.J.O.

I agree S.T. Goudge
    J.A.


